890 F.2d 1437
UNITED STATES of America, Appellee,v.James Scott DAWES, Appellant.
No. 89-1137.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 14, 1989.Decided Dec. 14, 1989.

Appeal from the United States District Court for the Eastern District of Missouri;  Stephen Limbaugh, U.S.D.C., Judge.
Michael Dwyer, St. Louis, Mo., for appellant.
James E. Crowe, Jr., St. Louis, Mo., for appellee.
Before JOHN R. GIBSON and FAGG, Circuit Judges, and BRIGHT, Senior Circuit Judge.
JOHN R. GIBSON, Circuit Judge.


1
The only issues raised on this appeal relate to application of the sentencing guidelines, which would affect the amount of time that appellant would be required to be incarcerated.  Appellant was released from custody after serving his sentence on July 6, 1989.  Accordingly, the issues in this appeal are moot.  The appeal is dismissed as moot.